In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-196 CR

____________________


CHASTITY S. BROUSSARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 85744




MEMORANDUM OPINION (1)
	Chastity S. Broussard was convicted of violations of the civil rights of a person in
custody and was sentenced to one year of confinement in the Texas Department of
Criminal Justice, State Jail Division.  Broussard filed a pro se notice of appeal on April
28, 2003.  The trial court entered a certification of the defendant's right to appeal in which
the court certified that this is a plea-bargain case, and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court's certification has been provided to the
Court of Appeals by the district clerk.
	On April 30, 2003, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a
part of the appellate record by May 30, 2003.  See Tex. R. App. P. 37.1.  The record has
not been supplemented with an amended certification.  Because a certification that shows
the defendant has the right of appeal has not been made part of the record, the appeal must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
 
								PER CURIAM

Opinion Delivered June 19, 2003 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.